1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   T.G., et al.,                                     )   Case No.: 1:18-cv-0257 - JLT
                                                       )
12                   Plaintiffs,                       )   ORDER GRANTING THE MOTION TO APPOINT
                                                       )   REBECCA P. AS GUARDIAN AD LITEM FOR
13           v.                                        )   MINOR PLAINTIFF P.P.
                                                       )
14   KERN COUNTY, et al.,                              )
                                                       )
15                   Defendants.                       )
                                                       )
16                                                     )
17           Plaintiffs assert they suffered violations of their civil rights and discrimination due to their
18   disabilities while held at Kern County’s juvenile detention facilities. Because Plaintiff P.P. remains a
19   minor, he is unable to prosecute the claims presented. Accordingly, Rebecca P. seeks appointment as
20   the guardian ad litem for P.P., who is her grandson. (Doc. 45) For the reasons set forth below, the
21   request is GRANTED.
22   I.      Appointment of a Guardian Ad Litem
23           Pursuant to the Federal Rules of Civil Procedure, “[a] minor . . . who does not have a duly
24   appointed representative may sue by a next friend or by a guardian ad litem.” Fed. R. Civ. P. 17(c)(2).
25   In addition, a court “must appoint a guardian ad litem - or issue another appropriate order - to protect a
26   minor or incompetent person who is unrepresented in an action.” Id. The capacity of an individual to
27   sue is determined “by the law of the individual’s domicile.” Fed. R. Civ. P. 17(b). P.P. resides in
28   California (See Doc. 45 at 3), and the law of the state governs.

                                                           1
1            Under California law, an individual under the age of eighteen is a minor, and a minor may

2    bring suit as long as a guardian conducts the proceedings. Cal. Fam. Code §§ 6502, 6601. A guardian

3    ad litem may be appointed to represent the minor’s interests. Cal. Code Civ. P. § 372(a). To evaluate

4    whether to appoint a particular guardian ad litem, the Court must consider whether the minor and the

5    guardian have divergent interests. Cal. Code Civ. P. § 372(b)(1). For example, “[w]hen there is a

6    potential conflict between a perceived parental responsibility and an obligation to assist the court in

7    achieving a just and speedy determination of the action, a court has the right to select a guardian ad

8    litem who is not a parent if that guardian would best protect the child’s interests.” Williams v. Super.

9    Ct., 147 Cal. App. 4th 36, 38 (Cal. Ct. App. 4th 2007) (internal quotation marks and citation omitted).

10   If the person seeking appointment as a guardian ad litem “has an actual or potential conflict of

11   interest,” that individual “has no right to control or influence the child's litigation.” Id. at 50.

12   II.     Discussion and Analysis

13           Plaintiff P.P. is the paternal grandson of Rebecca P. and is a seventeen-year-old minor under

14   California law. See Cal. Fam. Code § 6502. As a minor, his ability to bring suit is contingent upon

15   appointment by the court of a guardian ad litem. Upon review of the Complaint, it does not appear

16   there are adverse interests, because Rebecca P. does not state any claims in the action, and the only

17   named plaintiffs are those of T.G., P.P, and J.A. (See Doc. 1) Further, Plaintiffs report that Rebecca P.

18   was appointed as the guardian of P.P. by the Superior Court of California for the County of Kern,

19   Probate Division. (Doc. 45 at 2) She reports that she is “willing and able to pursue this action on [her]

20   grandson’s behalf to the best of [her] ability.” (Doc. 45-1 at 3, ¶ 9)

21           Because there is neither an actual nor potential conflict of interest between P.P. and Rebecca P.,

22   appointment of Rebecca P. as guardian ad litem for her grandson in this action is appropriate. See Burke

23   v. Smith, 252 F.3d 1260, 1264 (11th Cir. 2001) (appointment of a guardian is appropriate where the

24   person seeking appointment has “the same interests as the child” and there is no inherent conflict of

25   interest).

26   III.    Conclusion and Order

27           The decision whether to appoint a guardian ad litem is “normally left to the sound discretion of

28   the trial court.” United States v. 30.64 Acres of Land, etc., 795 F.2d 796, 804 (9th Cir. 1986). Here, it

                                                           2
1    does not appear Rebecca P. has conflicting interests with her grandson, and as such she may be

2    appointed to represent the interests of P.P. Therefore, the Court is acting within its discretion to grant

3    Plaintiff’s motion for appointment of Rebecca P. as the guardian ad litem.

4           Based upon the foregoing, the Court ORDERS:

5           1.      The motion for appointment of Rebecca P. as guardian ad litem for P.P. (Doc. 45) is

6                   GRANTED; and

7           2.      Rebecca P. is appointed to act as guardian ad litem for plaintiff P.P., and is authorized

8                   to prosecute this action on his behalf.

9
10   IT IS SO ORDERED.

11      Dated:     October 11, 2019                             /s/ Jennifer L. Thurston
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
